Title: To James Madison from William C. C. Claiborne, 13 March 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 13 March 1806, New Orleans. “I was this day informed, that a Vessel, bound to Fort Stoddart, and loaded with Stores for our Garrison, has been detained at Mobile, and the Cargo landed. I fear the Spanish Agents are disposed to increase our embarrassments in that quarter.
                    “It is also reported, that Governor Folche has lately visited Mobile, and that the Fort, at that place, is now undergoing considerable repairs, under the direction of an experienced Engineer.
                    “Your letter of the 10th. ultimo, has this moment reached me; it shall be answered by the next mail; in the mean time I pray you to be assured of my faithful attention to its contents.”
                